Filed 3/1/22 In re A.G. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re A.G., a Person Coming Under
 the Juvenile Court Law.
                                                                  D079606
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                          (Super. Ct. No. J520082)

           Plaintiff and Respondent,

           v.

 D.G.,

           Defendant and Appellant.


         APPEAL from an order of the Superior Court of San Diego County,
Rohanee Zapanta, Judge. Reversed and remanded.
         Elena S. Min, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Lonnie J. Eldridge, County Counsel, Caitlin E. Rae, Chief Deputy
County Counsel, and Eliza Molk, Deputy County Counsel, for Plaintiff and
Respondent.
      D.G. (Mother) appeals from the juvenile court’s order terminating her
parental rights to her daughter at the hearing pursuant to Welfare and

Institutions Code section 366.26.1 She contends the court applied an
incorrect legal standard in determining the parental-benefit exception to
adoption did not apply. Specifically, she contends the court improperly
focused on whether Mother held a parental role and had overcome the
protective issues that led to dependency, factors which have been disapproved
by the California Supreme Court in In re Caden C. (2021) 11 Cal.5th 614
(Caden C.). Mother also contends reversal is required because the San Diego
County Health and Human Services Agency (Agency) failed to comply with
the inquiry requirements under the Indian Child Welfare Act (ICWA). (25
U.S.C. § 1901 et seq.)
      On the record before us, we are unable to conclude that the juvenile
court applied the correct legal standard in determining the parental-benefit
exception did not apply. Accordingly, we are compelled to reverse the order
terminating Mother’s parental rights and remand the matter for further
proceedings consistent with Caden C. Because we also conclude the Agency
has failed to comply with ICWA, we remand for the Agency to conduct further
inquiry consistent with ICWA.




1     Undesignated statutory references are to the Welfare and Institutions
Code.

                                      2
                 FACTUAL AND PROCEDURAL BACKGROUND
                                        I.
                Proceedings Before Contested Section 366.26 Hearing

      A.G. was born to Mother and R.G. (Father)2 and came to the attention

of the Agency on at least four separate occasions before her second birthday.3
In July 2019, the Agency was contacted after the police served a search
warrant on the parents’ home and found methamphetamine, marijuana, drug
paraphernalia, and a loaded .32 revolver, some of which were accessible to
A.G. In addition, the physical living conditions of the home were deemed
“ ‘hazardous’ ” due to the presence of cockroaches, rats, and dog feces inside.
The parents were arrested and charged with drug-related offenses. Mother
was also charged with child cruelty. A.G. was taken to Polinksy Children’s
Center and, a few days later, placed with paternal uncle and paternal aunt
(caregivers).




2     Father is not a party to this appeal.

3     The family had come to the Agency’s attention on three occasions before
the current case. In October 2017, the Agency received a referral alleging
general neglect and caretaker absence/incapacity based on a report that
Mother tested positive for methamphetamines and Father was also using
drugs. The referral as to general neglect was closed as inconclusive and the
allegation of caretaker absence/incapacity was closed as unfounded. In
December 2017, public officials witnessed Father strike and shove Mother,
which resulted in a referral of general neglect and emotional abuse of A.G.
The allegation of general neglect was substantiated, while the allegation of
emotional abuse was closed as inconclusive. Another referral was made that
same month alleging general neglect due to alleged presence of marijuana in
the parents’ home, which was evaluated out.

                                        3
A.    Detention and Jurisdiction/Disposition Hearings
      On July 8, 2019, the Agency filed a dependency petition on behalf of
A.G. Pursuant to section 300, subdivision (b)(1), the Agency alleged there
was a substantial risk A.G. would suffer serious physical harm or illness
based on the inadequate and unsafe home environment discovered by the
police. At the detention hearing the next day, the juvenile court made a
prima facie finding on the petition, removed A.G., and detained her in the
home of an approved relative, noting that she was currently placed with
caregivers. The court ordered the Agency to provide the parents with
voluntary services and ordered liberal, supervised visitation for Mother and
Father.
      At the contested jurisdiction and disposition hearing in September
2019, the court found clear and convincing evidence to support jurisdiction
and declared A.G. a dependent. At this time, the court found Mother’s
progress toward alleviating the protective issues to be “adequate” and
Father’s progress was “none.”
B.    Six-Month and 12-Month Reviews
      The six-month review hearing was originally scheduled for March 2020.
However, it was continued several times, in part due to the onset of the
Covid-19 pandemic, and ultimately combined with the contested 12-month
review hearing held in November 2020.
      During this period, Mother had several supervised visits with A.G. The
caregivers reported that Mother was attentive and appropriate during the
visits, that A.G. enjoyed the time with Mother and was “always excited” to
see her. These positive reports led the Agency to briefly lift the supervision of
the visits, but the reports during this unsupervised period were less
encouraging. The caregivers reported that A.G. was returned to them unfed,


                                       4
“dirty and messy,” and with bug bites on her back. The parents were also
often tardy picking her up, sometimes appearing hours late without notice.
      Additionally, concerns about the parents’ mental health, substance
abuse, and inability to control their anger began to appear prominently in the

Agency’s reports.4 At A.G.’s third birthday party in July 2020, Father
became angry and belligerent, yelled at A.G. and other adults, pushed the
paternal uncle, tried to push the paternal grandmother, and at one point
raised his hand as if to hit Mother. Mother also became upset, screaming
and yelling at family members. A.G. appeared afraid and made comments
afterwards (“ ‘[poor] mommy, daddy hit her’ ”) suggesting she had previously
witnessed Father hitting Mother. In August 2020, Father kicked in the front
door of the maternal grandfather’s house, pulled out a pocket knife, and
threatened to kill him. That same month, Mother was seen parked outside of
a boxing class taken by the caregivers’ son, glaring at him as he left the
building. She drove away when paternal aunt arrived. As a result of these
incidents, the Agency reverted the parents’ visits with A.G. to supervised.
      At the combined six-month and 12-month hearing in November 2020,
the Agency conceded that reasonable services had not been offered for the 12-
month review period but had been offered for the six-month review period.
Thus, the court ordered that additional services be provided to the parents
and scheduled the 18-month review hearing, which was later continued to
March 2021 for a contested hearing.



4     Both parents have mental health diagnoses for which they have been
prescribed medication. Mother’s mental health issues were manageable with
medication, medical evaluations, and support. In June 2020, however, she
stopped attending a mental health program and stopped refilling her
medication.

                                       5
C.    18-Month Review
      In the following months, Mother continued to visit A.G. often, and the
visits were generally positive. A.G. eagerly waited to be picked up for the
visits, was always happy to see Mother, hugged and kissed her, and “truly
appear[ed] to love” Mother. Mother brought games and toys for A.G., talked
and played with her, and sometimes read to her. Mother focused her
attention on A.G. and told her she loves her. At the conclusion of the visits,
A.G. would tell Mother that she loves her but would appear ready to leave.
      Not all of Mother’s visits with A.G. were positive, however. Sometimes
after a visit, A.G. would tell the caregivers, “no more mommy and dada.” She
went home early from one visit crying because her parents were arguing and
yelling. She would occasionally say that she does not want any more visits
with her parents because she does not like to see them fight. She also asked
the caregivers to wait in the car during visits until she knew what mood the
parents were in, describing them as “ ‘good gummybears’ ” or “ ‘bad
gummybears.’ ” The caregivers reported that at times A.G. “seem[ed] so
exhausted” and “completely drained,” and “want[ed] to be comforted” after

the visits.5
      At the 18-month review hearing in March 2021, the juvenile court
found by clear and convincing evidence that reasonable services had been
offered to the parents, but the parents made minimal progress toward
alleviating or mitigating the causes necessitating placement. Accordingly,


5     By contrast, the Agency’s reports described the caregivers’ home as a
“stable,” “calm and relaxing environment” where A.G. is “very loved and
doted on by the entire family.” The Agency also reported that A.G. is “very
close” to the caregivers and looked to them when she needed help and
assurance.


                                       6
the court terminated reunification services and scheduled a section 366.26
hearing for July 2021.
      After reunification services were terminated, Mother continued to visit
with A.G. regularly. A.G. played with the toys brought by Mother, shared
snacks with her, and talked and sang with her. In one tender moment, A.G.
said something to her parents, to which Mother responded, “ ‘We miss you
too, we miss you and love you so much.’ ” During a June 2021 visit, Mother
appeared ill due to the heat, and A.G. poured some water for Mother to drink.
In July 2021, A.G. acted lovingly toward her parents, and Mother held and
rocked her while telling her that she loved her. One time, A.G. appeared
saddened at the memory of taking baths at the parents’ home and rested her
head on Mother’s chest. When Mother began to cry, A.G. wiped her tears
with a napkin. At another visit, A.G. ran to Mother shouting “ ‘mommy!’ ”
      However, Mother’s conduct sometimes distressed A.G. In August 2021,
paternal aunt took A.G. to a scheduled visit but a monitor was not available
so the visit could not proceed. Mother approached paternal aunt in the
parking lot and began discussing the case. When paternal aunt indicated the
case was proceeding towards adoption instead of guardianship, Mother
became angry and started yelling at paternal aunt, calling her “ ‘a liar.’ ”
A.G. was crying, so paternal aunt left to take her home, but then realized
Mother had A.G.’s blanket. Paternal aunt returned and tried to get the
blanket back, but Mother refused to give it to her. Both paternal aunt and
A.G. tried to pull the blanket from Mother, but Mother continued to hold onto
it and pull it back towards herself. Paternal aunt felt “foolish pulling the
blanket back and forth” so she “gave up” and left with A.G. She reported that
A.G. was scared and crying so hard she could not catch her breath. A.G.




                                        7
referred to the parents as “ ‘ugly gummy bears’ ” and expressed that she was
sad and scared.
                                       II.
                       Contested Section 366.26 Hearing
      The section 366.26 hearing was held on September 1, 2021. The social
worker testified and the court received the Agency’s section 366.26 and
various addendum reports into evidence.
      In its section 366.26 report, the Agency concluded A.G. was generally
and specifically adoptable, as paternal uncle and aunt wanted to adopt A.G.
The agency reported it was “evident” that A.G. “loves her parents, and that
her parents love her. However, all of [A.G.’s] needs have been met by her
current caregivers for a period of almost two years.” The Agency noted that
A.G. “appears to have a positive relationship with her caregivers, and is
comforted by their presence.”
      In an addendum report, the Agency determined that A.G. “does not
have a significant, positive, emotional attachment to her parents.” In making
that determination, the Agency considered A.G.’s young age; that the
“smaller portion of [her] life [had been] spent in parental custody (23 months
out of 49)”; “the minimal impact of interaction with her parents,” including
that A.G. does not show distress upon separation, she wanted her caregiver
during multiple visits, and she showed visible distress after paternal aunt’s
altercation with Mother over the blanket; and that A.G.’s “particular needs
are all being met by the caregivers,” who “have been fulfilling the parental
role for [A.G.] for over two years.”
      The social worker testified consistent with the Agency’s reports.
According to her, A.G. appeared to “generally enjoy seeing her parents” and
the parents were “generally very affectionate with her.” The social worker


                                       8
observed that A.G. appeared uncomfortable during multiple visits. Her
demeanor would change where she would become silent or nonresponsive to
her parents and would ask to end the visits and return home with the
caregivers. The caregivers had also reported to the social worker that A.G.
said she was more comfortable with the visits when her paternal aunt was
nearby or A.G. knew paternal aunt was coming to get her. A.G. also did not
show distress when the visits ended.
      The social worker opined that adoption, not guardianship as requested
by the parents, was in A.G.’s best interest. She explained that guardianship
did not provide A.G. with stability, because it “denote[d] that the parents
would retain rights to visitation as well as a right to petition the [c]ourt later
on in a change of circumstances.” This would not be in A.G.’s best interest
because “throughout this case[,] the parents have inconsistently participated
in services, have lacked the insight into their actions and how those actions
have impacted [A.G.]; have not engaged in . . . drug testing consistently; or, in
addition, the father has tested positive for methamphetamines recently
within the past couple of months.” “[A]ll of this, in addition to the impulse
control . . . with the several violent incidents that have taken place over the
past year or so, lends to the idea that the parents’ lack impulse control and
insight and would continue to jeopardize [A.G.’s] stability.” Thus, despite an
“extensive period of reunification services,” parents had failed to show they
can mitigate the protective issues.
      The social worker testified she had also determined that A.G. does not
have “a significant positive emotional attachment” to her parents. She
reached this conclusion based on observing A.G.’s behavior during visits with
her parents and “her identification with the caregivers as her parental




                                        9
figures.” She also noted that during visits A.G. was “hesitant” to approach
Father and that she does not seek out her parents for comfort.
      Neither parent testified, but Mother submitted a letter to the juvenile
court. In it, Mother took responsibility for her mistakes, conveyed lessons
she learned through her participation in services, and asked for “another
chance” to keep A.G. safe.
      In its closing argument, the Agency asked the court to terminate
parental rights to allow for adoption. The Agency asserted the parental-
benefit exception to the preference for adoption did not apply because the
parents’ contacts with A.G. were more akin to a “friendly visitor.” Counsel
noted that, while some of the reports reflected pleasant interactions between
A.G. and her parents, A.G. often asked that her caregiver attend visits and
did not exhibit distress upon separating from her parents. In addition, the
Agency argued several incidents that negatively impacted A.G., including the
verbal altercation between Mother and the paternal aunt and the two
incidents involving violence by Father, weighed against finding that there
was a significant bond between A.G. and Mother that would outweigh the
benefits of adoption.
      Minor’s counsel agreed with the Agency. Counsel noted that A.G. had
spent more than half of her life with the caregivers, was bonded to them, and
did not get upset when her visits with her parents ended. Counsel stated,
“the relationship that [A.G.] has with both of her parents is more than just a
friendly visitor[. W]e can tell from the visitation descriptions that were
provided by the social worker, that she is excited to see her parents. She
runs to them. She plays with them. There are really sweet moments they
have together where [A.G.] will lay on her mother or lay on her father or
cuddle with them and plays with them, and the parents do bring food and


                                       10
snacks and toys to every single visit.” But, continued counsel, “the parent-
child bond requires more than just that. . . . It requires that they fill a strong
parental role.” She argued A.G. understood who her parents were, but that
she looked to the paternal aunt, and not them, to fill that role. In addition,
she noted the parents’ protective issues continued to exist and that “there is
still a lot of progress that needs to be made.”
      Mother’s counsel countered that she was fulfilling the parental role,
“which is the real test here.” Mother would bring snacks, play games, play
music, take A.G. to the restroom, “doing the things that every parent does for
their child.” Mother’s counsel acknowledged that A.G. was more comfortable
with the caregivers and looked to them for her needs, but asserted that was
to be expected given the limited court-ordered visitation she had with A.G.
Counsel argued Mother “has done her best to [be a mother], to actually play it
out in person with the minor.” Father’s counsel also asserted that the
parents were playing a parental role during the visits, and that they had
taken care of A.G. without assistance on two different occasions, once where
she almost choked and once where she fell.
      Following arguments, the juvenile court found that the parental-benefit
exception did not apply. The court stated:
            “[G]iven the evidence . . . the [c]ourt does find that there
      was regular and consistent visitation. That’s not easy. I want to
      recognize that it takes -- given the parents’ circumstances, it
      takes a lot of dedication, effort, sacrifice to make those visitations
      meaningful, to be prepared for those visitations, to think about
      how and what to bring and how to interact during the visitation.
      It takes work, it takes a care and a concern and a support for
      [A.G.], and I certainly want to recognize that and I want to give
      both parents credit for that.
            “I always say this in every case, that time is the biggest
      enemy in this case. And so throughout the course of this case
      [A.G.] is growing, she is getting bigger, she is developing all these

                                       11
skills, and she is also becoming more and more her own person.
She has her own little personality and I am sure both parents
have noticed that as the time has gone by.
      “What the law looks at and what the [c]ourt has to consider
is based on what evidence is shown before this [c]ourt is, as her
path in life moves forward and she starts with every day growing
bigger and getting older and learning things and developing into
her own person, both the mother and the father have their own
paths in moving forward and becoming healthier and safer
people, understanding themselves better, the kind of parents
they want to be, how they want to interact with [A.G.], what they
can provide and offer to her, and they’re both growing and
developing. It’s clear, I have read this letter, and I have noticed
that the mother has learned and shared with the [c]ourt as far as
her insight and how she sees things.
      “The key is, though, when we’re talking about the bond and
parent-child bond, so these three paths kind of have to
intertwine, and that’s the key here is the paths are moving
forward and these visits and the contact that the parents are
making with [A.G.], they are healthy and they appear to be for
the most part mostly positive. But the contact and the connection
with the parents have to intertwine, almost like a braid to make
[A.G.] even stronger, right? That’s the point of the understanding
of parent support and being there. That’s each parent separate
and apart to intertwine into that kind of braid for a stronger,
healthier [A.G.]
       “At this point, the [c]ourt sees based on the evidence that
the paths are moving forward, time is going forward, and there is
only so much time that the law affords for this type of situation.
Those paths have not intertwined to the sense where if we were
to do adoption, unraveling that braid would be harmful or
detrimental to [A.G.] In fact, the [c]ourt finds that there is still a
lot of growth that needs to happen. There is still a lot of
discovering and insight that needs to be done with both parents as
far as the health, safety, well-being of [A.G.] And although the
visits are consistent and they’re loving and they’re supportive,
just the insight that the mother has provided in her own letter, in
addition to the behaviors and the evidence provided in each of the
reports, [A.G.] does look to her caregiver for all her specific needs
for care and support. She does enjoy the time she spends with
                                 12
      her parents, but of course there have been incidents where she
      has been concerned and she references them as good or bad
      gummie bears.
             “At the same time, also, what’s been kind of clear is that I
      am trying to understand, mother and father, they each have their
      own separate paths, and hopefully the goal was to intertwine
      them to a point where they are connected so much with [A.G.]
      But it does appear from the evidence that the mother has been
      trying very, very hard to kind of reach some type of balance. And
      it does appear since the inception of the case, frankly, that she is
      going back and forth and trying to please so many people,
      including the father and engage the father, and it does appear
      that there are issues too that the father is needing to address as
      far as sobriety and the kind of healthy and safe person he wants
      to be to be the healthy and safe parent he can be for [A.G.] [¶]
      And the mother has begun to recognize insight as to kind of where
      she wants her growth to be, but it hasn’t gotten to the point where
      she understands what she needs to do for [A.G.] as a mother. It
      looks like she is between a rock and a hard place and trying to
      please so many people that at some point there hasn’t been
      enough to elevate the visitation or the contact to the point where
      things have intertwined and connected to [A.G.] and the point
      where that would require something less than adoption.
             “So for those reasons, I will adopt the recommendations set
      forth in the social worker’s report.” (Italics added.)
      The juvenile court then found by clear and convincing evidence that
A.G. will likely be adopted if parental rights are terminated and that it was
in A.G.’s best interest to be adopted. Accordingly, the court terminated
parental rights and selected adoption as the permanent plan for A.G. Mother
timely appealed.
                                DISCUSSION
                                       I.
                       The Parental-Benefit Exception
      Mother contends the juvenile court applied an incorrect legal standard
in determining the parental-benefit exception to adoption did not apply.

                                      13
Specifically, she contends the court improperly focused on whether Mother
had overcome the protective issues that led to dependency and held a
parental role, factors which have been disapproved by the California
Supreme Court in Caden C. On the record before us, we are unable to
conclude that the court conducted the proper analysis of the second and third
elements of the legal standard set forth in Caden C., namely whether the
child would benefit from continuing the parental relationship and whether
terminating that relationship would be detrimental to the child. We are
therefore compelled to reverse the juvenile court’s order terminating parental
rights and to remand the matter for another section 366.26 hearing, with
instructions to the court to consider these factors as set forth in Caden C.
A.    Legal Principles
      When the juvenile court sets a section 366.26 hearing, it has already
terminated reunification services and determined the dependent child cannot
safely return to a parent’s custody. (Caden C., supra, 11 Cal.5th at p. 630; In
re Marilyn H. (1993) 5 Cal.4th 295, 304; § 366.26, subd. (b)(1).) There is now
an “assumption . . . that the problems that led to the court taking jurisdiction
have not been resolved” and, thus, “the question before the court [at the
section 366.26 hearing] is decidedly not whether the parent may resume
custody of the child.” (Caden C., at p. 630.) Indeed, it is no longer
permissible to order reunification at this juncture. (Ibid., citing In re Zeth S.
(2003) 31 Cal.4th 396, 411.) Instead, the focus of the dependency process
changes from reunification services to the child’s need for permanency and
stability and the court is to select and implement a permanent plan for the
child. (See Marilyn H., at p. 304; In re Celine R. (2003) 31 Cal.4th 45, 52−53
(Celine R.) [The section 366.26 hearing is “designed to protect children’s




                                       14
‘compelling rights . . . to have a placement that is stable, permanent, and that
allows the caretaker to make a full emotional commitment to the child.’ ”].)
       At the section 366.26 hearing, the court has three permanent
placement options: adoption, guardianship, or long-term foster care.
(§ 366.26, subd. (b).) Of these options, “[a]doption, where possible, is the
permanent plan preferred by the Legislature.” (In re Autumn H. (1994) 27
Cal.App.4th 567, 573 (Autumn H.).) While legal guardianship or long-term
foster care leaves parental rights in place, adoption “requires terminating the
natural parents’ legal rights to the child.” (Id. at p. 574.)
       “Even when a court proceeds to select [adoption as] a permanent
placement for a child who cannot be returned to a parent’s care, the parent
may avoid termination of parental rights in certain circumstances defined by
statute. One of these is the parental-benefit exception. What it requires a
parent to establish, by a preponderance of the evidence, is that the parent
has regularly visited with the child, that the child would benefit from
continuing the relationship, and that terminating the relationship would be
detrimental to the child. [Citations.] The language of this exception, along
with its history and place in the larger dependency scheme, show that the
exception applies in situations where a child cannot be in a parent’s custody
but where severing the child’s relationship with the parent, even when
balanced against the benefits of a new adoptive home, would be harmful for
the child.” (Caden C., supra, 11 Cal.5th at pp. 629–630, citing § 366.26, subd.
(c)(1)(B)(i).)
       Pursuant to section 366.26, the juvenile court must first determine by
clear and convincing evidence whether the child is likely to be adopted and, if
it does, “then the court shall terminate parental rights to allow for adoption.”
(Caden C., supra, 11 Cal.5th at p. 630.) “But if the parent shows that


                                        15
termination would be detrimental to the child [due to the parental-benefit
exception], the court should decline to terminate parental rights and select
another permanent plan. (See § 366.26, subd. (c)(1)(B)(i)−(iv), (4)(A).).” (Id.
at pp. 630−631.) “The statutory exceptions merely permit the court, in
exceptional circumstances [citation], to choose an option other than the norm,
which remains adoption.” (Celine R., supra, 31 Cal.4th at p. 53.)
      The first element of the parent’s burden in establishing the parental-
benefit exception⎯regular visitation and contact⎯is “straightforward” and
“[t]he question is just whether ‘parents visit consistently,’ taking into account
‘the extent permitted by court orders.’ ” (Caden C., supra, 11 Cal.5th at
p. 632; § 366.26, subd. (c)(1)(B)(i).)
      “As to the second element, courts assess whether ‘the child would
benefit from continuing the relationship.’ ” (Caden C., supra, 11 Cal.5th at
p. 632, citing § 366.26, subd. (c)(1)(B)(i).) “[T]he relationship may be shaped
by a slew of factors, such as ‘[t]he age of the child, the portion of the child’s
life spent in the parent’s custody, the “positive” or “negative” effect of
interaction between parent and child, and the child’s particular needs.’ ”
(Caden C., at p. 632, quoting Autumn H., supra, 27 Cal.App.4th at p. 576.)
With the focus on the child, “courts often consider how children feel about,
interact with, look to, or talk about their parents.” (Caden C., at p. 632.)
Recognizing that “rarely do ‘[p]arent-child relationships’ conform to an
entirely consistent pattern,” our Supreme Court has stated that “it is not
necessary ⎯ even if it were possible ⎯ to calibrate a precise ‘quantitative
measurement of the specific amount of “comfort, nourishment or physical
care” [the parent] provided during [his or] her weekly visits.’ ” (Ibid.)
      “Concerning the third element ⎯ whether ‘termination would be
detrimental to the child due to’ the relationship ⎯ the court must decide


                                         16
whether it would be harmful to the child to sever the relationship and choose
adoption.” (Caden C., supra, 11 Cal.5th at p. 633, citing § 366.26, subds.
(c)(1)(B) and (c)(1)(D).) “Because terminating parental rights eliminates any
legal basis for the parent or child to maintain the relationship, courts must
assume that terminating parental rights terminates the relationship.
[Citations.] What courts need to determine, therefore, is how the child would
be affected by losing the parental relationship — in effect, what life would be
like for the child in an adoptive home without the parent in the child’s life.”
(Caden C., at p. 633, italics added.) Thus, “ ‘[i]f severing the natural
parent/child relationship would deprive the child of a substantial, positive
emotional attachment such that,’ even considering the benefits of a new
adoptive home, termination would ‘harm[ ]’ the child, the court should not
terminate parental rights.” (Ibid.)
      This third element⎯whether termination of parental rights would be
detrimental to the child⎯is the most difficult question for the juvenile court
to resolve. Where the court has found that regular contact and visitation
have continued, and that this contact has created a relationship that benefits
the child, the court must “decide whether the harm from severing the child’s
relationship with the parent outweighs the benefit to the child of placement
in a new adoptive home.” (Caden C., supra, 11 Cal.5th at p. 632, citing
Autumn H., supra, 27 Cal.App.4th at p. 575.) As the Supreme Court stated,
determining the “harm associated with severing the relationship is a subtle
enterprise.” (Caden C., at p. 634.) A parent-child relationship sometimes
“involves tangled benefits and burdens” and “[i]n those cases, the court faces
the complex task of disentangling the consequences of removing those
burdens along with the benefits of the relationship.” (Ibid.)




                                        17
      The Supreme Court in Caden C., therefore, provided guidance on the
factors a juvenile court may and, importantly in the instant case, may not
consider in deciding whether termination of parental rights would be
detrimental to a child. First, it is improper to compare a “parent’s attributes
as custodial caregiver relative to those of any potential adoptive parent(s)”
when weighing whether termination would be detrimental to the child.
(Caden C., supra, 11 Cal.5th at p. 634.) Because “[n]othing that happens at
the section 366.26 hearing allows the child to return to live with the parent,”
a court “should not look to whether the parent can provide a home for the
child.” (Ibid.) The hearing “is decidedly not a contest of who would be the
better custodial caregiver.” (Ibid.) Rather, “the question is just whether
losing the relationship with the parent would harm the child to an extent not
outweighed, on balance, by the security of a new, adoptive home.” (Ibid.)
“Even where it may never make sense to permit the child to live with the
parent, termination may be detrimental.” (Ibid.)
      Second, a parent’s “continued struggles” with the issues that led to
dependency cannot, “standing alone,” be a bar to the parental-benefit
exception as such a rule “would effectively write the exception out of the
statute.” (Caden C., supra, 11 Cal.5th at p. 637.) Because reunification
services have been terminated when the court sets the section 366.26
hearing, “it all but presupposes [when it holds the hearing] that the parent
has not been successful in maintaining the reunification plan meant to
address the problems leading to dependency.” (Caden C., at p. 637.) Noting
that “[t]he parental-benefit exception can therefore only apply when the
parent has presumptively not made sufficient progress in addressing the
problems that led to dependency,” the Supreme Court “reject[ed] the
paradoxical proposition . . . that the exception can only apply when the


                                       18
parent has made sufficient progress in addressing the problems that led to
dependency.” (Ibid.) In demonstrating detriment, “[p]arents need not show
that they are ‘actively involved in maintaining their sobriety or complying
substantially with their case plan’ [citation] to establish the exception.” (Id.
at p. 637 & fn. 6 [disapproving a line of cases that held to the contrary].)
      However, a parent’s struggles with the issues that led to dependency
“often prove relevant to the application of the [parental-benefit] exception”
because it “may mean that interaction between parent and child at least
sometimes has a ‘ “negative” effect’ on the child.” (Caden C., supra, 11
Cal.5th at p. 637.) But a parent’s struggles “are relevant only to the extent
they inform the specific questions before the court: would the child benefit
from continuing the relationship and be harmed, on balance, by losing it?
The parent’s continuing difficulty with mental health or substance abuse may
not be used as a basis for determining the fate of the parental relationship by
assigning blame, making moral judgments about the fitness of the parent, or
rewarding or punishing a parent.” (Id. at p. 638.) “Nor could a parent’s
struggles be relevant simply because they might conceivably affect the
parent’s ability to regain custody of the child,” because return to the parent’s
custody is not an option at the section 366.26 hearing. (Ibid.) “A parent’s
struggles may be most directly relevant . . . to the ‘ “positive” or “negative”
effect of interaction between parent and child’ (Autumn H., supra, 27
Cal.App.4th at p. 576) and then somewhat more indirectly to the harm of
removing such interactions from the child’s life.” (Id. at p. 639.)
B.    Analysis
      We apply the substantial evidence standard in reviewing the court’s
findings on the first two elements⎯whether the parent has consistently
visited and maintained contact with the child and whether the relationship is


                                        19
such that the child would benefit from continuing it. (Caden C., supra, 11
Cal.5th at p. 639.) We review the court’s findings as to the third element,
whether there is detriment to the child in severing the relationship, for abuse
of discretion. (Id. at pp. 639−641.) As the Court in Caden C. explained, as to
the third element, “the [trial] court must also engage in a delicate balancing
of these determinations as part of assessing the likely course of a future
situation that’s inherently uncertain. . . . The court makes the assessment by
weighing the harm of losing the relationship against the benefits of
placement in a new, adoptive home. And so, the ultimate decision — whether
termination of parental rights would be detrimental to the child due to the
child’s relationship with his parent — is discretionary and properly reviewed
for abuse of discretion.” (Id. at p. 640.) A juvenile court abuses its discretion
when it applies an incorrect legal standard. (In re Shannon M. (2013) 221
Cal.App.4th 282, 289.)
      Here, on the record before us, we are unable to conclude that the
juvenile court applied the correct legal standard in determining the parental-
benefit exception did not apply. In making its ruling, the court placed
significant emphasis on Mother’s continued struggles with the issues that led
to dependency, a factor that our high court recently clarified is not
dispositive. (Caden C., supra, 11 Cal.5th at pp. 637−838.) Further, rather
than expressly discussing whether A.G. would benefit from continuing the
relationship with Mother, and whether termination of that relationship
would be detrimental to A.G., the court employed an analogy regarding a
braid created by intertwined paths. We acknowledge that the court likely
used the analogy in a sincere effort to explain seemingly complex legal
principles to the parents. However, the analogy is fairly complex itself, and
leaves us unable to determine whether the court applied the correct legal


                                       20
standard. Further, the court’s comments as a whole strongly suggest the
court was focused more on whether the parents had a typical parental
relationship with A.G., as opposed to considering whether A.G. would benefit
from continuing the relationship that they did have.
      First, we note that the juvenile court repeatedly focused on time as a
factor. The court stated, “time is the biggest enemy in this case,” “time is
going forward, and there is only so much time that the law affords for this
type of situation.” While it is true that parents are only afforded a limited
amount of time to reunify (Celine R., supra, 31 Cal.4th at p. 52), the parent-
child relationship often pre-dates the juvenile dependency proceeding, as it
did here, and that relationship may be beneficial to the child regardless of the
length of the dependency proceedings. Moreover, as we have explained, “the
question before the court [at the section 366.26 hearing] is decidedly not
whether the parent may resume custody of the child.” (Caden C., supra, 11
Cal.5th at p. 630.) Instead, the court must choose the most appropriate
permanent placement option for the child and, in doing so, must consider
whether severing the pre-existing parent-child relationship would be so
detrimental to the child as to outweigh the presumptive benefits of adoption.
(Id. at pp. 630, 632.)
      Here, it seems the juvenile court was more concerned with Mother’s
continued struggles with the issues that led to dependency than the
beneficial nature of her relationship with A.G. It placed significant emphasis
on Mother’s failure to make herself “healthier and safer” in order to be “the
kind of parent[ ] [she] want[s] to be.” But as our high court recently clarified
in Caden C., a parent’s continued struggles with the issues leading to
dependency cannot serve as a categorical bar to the parental-benefit
exception. (See Caden C., supra, 11 Cal.5th at p. 637.) As the Court


                                       21
observed, “when the court holds a section 366.26 hearing, it all but
presupposes that the parent has not been successful in maintaining the
reunification plan meant to address the problems leading to dependency.”
(Ibid.) Accordingly, “[p]arents need not show that they are ‘actively involved
in maintaining their sobriety or complying substantially with their case
plan’ ” and “[a] parent’s continued struggles with the issues leading to
dependency are not a categorical bar to applying the exception.” (Ibid.)
“Instead, the focus is whether there is a substantial, positive emotional
attachment between the parent and child.” (In re D.M. (2021) 71 Cal.App.5th
261, 270.)
        This is not to say that a parent’s struggles are never relevant at the
section 366.26 hearing. “A parent’s struggles may mean that interaction
between parent and child at least sometimes has a ‘ “negative” effect’ on the
child.” (Caden C., supra, 11 Cal.5th at p. 637.) Thus, “a parent who gains
greater understanding of herself and her children’s needs through treatment
may be in a better position to ensure that her interactions with the children
have a ‘ “positive” . . . effect’ on them.” (Id. at pp. 637–638.) “[T]he parent’s
struggles speak to the benefit (or lack thereof) of continuing the relationship
and are relevant to that extent. And issues such as those leading to
dependency may also be relevant to the detriment from terminating parental
rights.” (Id. at p. 638.) There was evidence in the record that the parents’
protective issues did have an adverse impact on A.G., but, here, the juvenile
court did not directly connect its discussion of Mother’s need to gain insight
into her struggles to the impact of those struggles on A.G. or the parent-child
bond.
        It appears the juvenile court may have been attempting to do so with
the braid analogy, but, unfortunately, the court did not clearly explain how


                                        22
the analogy related to the legal questions before it. Thus, it is impossible for
this court to determine whether the juvenile court applied the correct legal
standards, whether A.G. would benefit from continuing the relationship with
Mother and to what extent termination of that relationship would be
detrimental to her. The court did state, “[t]hose paths have not intertwined
to the sense where if we were to do adoption, unraveling that braid would be
harmful or detrimental to [A.G.]” However, it is not clear what “unraveling
that braid” means in this context, particularly since the court was discussing
not just the parent-child relationship, but the “intertwined” paths between
Mother, Father, and A.G. Beyond this one statement, the court did not
directly address the beneficial nature of the relationship between Mother and
A.G., or the extent to which severing that relationship would be detrimental
to A.G. The court did make a passing reference to the “loving” and
“supportive” nature of A.G.’s visits with both Mother and Father, but it did
not directly address how A.G. “feel[s] about, interact[s] with, look[s] to, [and]
talk[s] about” Mother. (Caden C., supra, 11 Cal.5th at p. 632.)
      Moreover, the totality of the juvenile court’s comments, including the
braid analogy, suggest the court was focused more on whether the Mother,
Father, and A.G. had a typical familial relationship, and not whether the
relationship Mother had with A.G. was beneficial to A.G. In examining the
nature of the parent-child relationship, “courts must remain mindful that
rarely do ‘[p]arent-child relationships’ conform to an entirely consistent
pattern.” (Caden C., supra, 11 Cal.5th at p. 632.) “Certainly, it is not
necessary — even if it were possible — to calibrate a precise ‘quantitative
measurement of the specific amount of “comfort, nourishment or physical
care” [the parent] provided during [his or] her weekly visits.’ ” (Ibid.) This is




                                       23
particularly true where, as here, the parents have only limited, supervised
time with the child.
      In addition, the juvenile court seemed to compare the parents to A.G.’s
caregivers, noting that A.G. turned to the caregivers to meet her “specific
needs for care and support.” “But such evidence does not preclude a finding
[A.G.] had a significant positive attachment to mother. In proving the
existence of a beneficial relationship, mother was not required to prove that
[A.G.]’s attachment to her was [A.G.’s] primary bond.” (In re J.D. (2021) 69
Cal.App.5th 594, 620.) The question before the court was whether A.G. had a
beneficial relationship with Mother; “the section 366.26 hearing is decidedly
not a contest of who would be the better custodial caregiver.” (Caden C.,
supra, 11 Cal.5th at p. 634.) By focusing on Mother’s progress and comparing
her to the caregivers, it appears that the juvenile court did not adequately
consider the relevant factors as set forth in Caden C. before terminating
Mother’s parental rights.
      We note that the juvenile court’s comments may have been, in part,
influenced by the arguments presented by counsel, which also alluded to
factors disapproved in Caden C. and failed to adequately address A.G.’s
emotional attachment to Mother. For example, the Agency argued that the
second element was not met because Mother was more of a “friendly visitor,”
and that A.G. is bonded to her caregivers, whom she relies on for her daily
needs. In sum, considering the totality of the juvenile court’s comments on
the record, we cannot say with certainty that the court applied the correct
legal standard. The court’s comments seem to be focused primarily on the
parents’ continued struggles with the issues that led to dependency, a factor
disapproved in Caden C., and it is not clear from the analogy the court
employed that it fully considered the nature of the relationship A.G. did have


                                      24
with Mother. Specifically, we cannot say that the juvenile court adequately
examined how Mother’s continued struggles impacted A.G.’s relationship
with her or whether there was a significant, positive, emotional attachment
between them, such that severing the relationship would outweigh the
benefits of adoption. (See In re B.D. (2021) 66 Cal.App.5th 1218, 1227–1228,
1231 [reversing on similar grounds].)
      Finally, we cannot conclude that the juvenile court’s failure to apply
the correct legal standard was harmless. As a general rule, appellate courts
apply a harmless error analysis in juvenile dependency proceedings. (Celine
R., supra, 31 Cal.4th at pp. 59–60 [dependency court order should not be set
aside unless it is reasonably probable the result would have been more
favorable to the appealing party but for the error].) Under certain
circumstances, though, the appellate court will reverse because it cannot
properly determine whether the error was harmless by virtue of the impact
upon the record of the order being considered. (See, e.g., In re T.S. (2020) 52
Cal.App.5th 503, 518; In re Armando L. (2016) 1 Cal.App.5th 606, 620–621.)
      We are faced with such a situation here. We are unable to determine
from the record before us how the juvenile court would have analyzed the
second element had it employed the correct legal standard and focused on the
exception from the perspective of the child. For similar reasons, we are
unable to determine whether the juvenile court abused its discretion in
concluding the detriment caused by severing that relationship would not
outweigh the benefits of adoption to A.G. We will therefore remand so that

the court may conduct the proper analysis in the first instance. 6




6    For this reason, we need not and do not decide Mother’s additional
contention that substantial evidence fails to support the juvenile court’s
                                        25
                                       II.
                         The Indian Child Welfare Act
      Mother also contends reversal is required because the Agency failed to
comply with the inquiry requirements under ICWA. We agree and, on
remand, the Agency shall conduct further inquiry consistent with ICWA.
A.    ICWA Inquiries
      Father denied any Native American ancestry.
      Mother also initially denied any Native American ancestry during her
initial interview with the Agency on July 3, 2019. On her Parental
Notification of Indian Status (ICWA-020) form, Mother reported she may
have Indian ancestry and identified the Shoshone tribe. At the detention
hearing on July 9, 2019, the juvenile court inquired of Mother regarding her
Native American ancestry. Mother disclosed she was adopted and learned

from her biological sister she may be Shoshone and Aztec,7 but did not know
if her great-grandparents were registered. Although she stated she did not
“know too much,” she also stated, “I do know that I am Native American.”
(Italics added.) She disclosed her biological sister’s full name and that she
lives in Las Vegas. Mother did not have a telephone number for her sister
and explained she had found her sister “through Facebook” and had
“messaged her.” The court asked Mother to “maybe . . . get a little more


finding the parental-benefit exception inapplicable. We also express no
opinion as to whether Mother can satisfy the second or third elements.

7      ICWA does not apply to the Aztec tribe as it is not a federally
recognized Indian tribe. (25 U.S.C. § 1903, subd. (8) [defining “ ‘Indian
tribe’ ” to mean “any Indian tribe, band, nation, or other organized group or
community of Indians recognized as eligible for the services provided to
Indians by the Secretary because of their status as Indians . . .”]; § 224.1,
subd. (a).)

                                       26
information” on how to contact her sister and “let her know” the Agency
would be contacting her for information.
      On July 19, 2019, the Agency reported that Mother disclosed she
possibly had Shoshone ancestry through her deceased biological mother, O.N.
It noted that Mother had been unable to provide the Agency with any further
identifying information for her biological parents or any contact information
for a relative with such information. There is nothing in the record to
indicate Mother followed up with her sister in Las Vegas through Facebook or
otherwise, or that the Agency made any attempt to independently obtain
further information about that sister despite having her full name. The
Agency contacted Mother again on July 26, 2019. The Agency reported that
it will continue to follow up with Mother and “any other relatives that are
available for inquiry.”
      At the jurisdiction and disposition hearing on July 30, 2019, the
Agency’s counsel informed the juvenile court that Mother’s claim regarding
Native American ancestry was still be investigated but had not gone far
because of a lack of information. The Agency acknowledged based on current
information it had, there was reason to believe A.G. may be an Indian child.
Based on the Agency’s intention to conduct further investigation, the juvenile
court again deferred its ICWA finding.
      At the contested jurisdiction and disposition hearing in September
2019, the Agency requested the juvenile court to find that there was no
reason to know A.G. was an Indian child. Counsel explained Mother had
indicated she was adopted when she was 18 months old, her biological
mother “could have possibly had Shoshone heritage,” and Mother was
ordered to provide further information to the social worker. Counsel
contended: “At this point that’s all of the information that the Agency has


                                      27
been provided with is that there is some possibility of some distant Shoshone
heritage, but that is not enough to know this child is an Indian child. There
is no evidence that the mother is a member of that tribe, that she received
tribal benefits, or anything else.” The juvenile court asked if there was any
objection to the court making the requested finding. Although the reporter’s
transcript did not record any audible response, the minute order states there
was no objection. Accordingly, the court found there was no reason to know
that A.G. is an Indian child.
B.    Legal Principles
      “ICWA is a federal law giving Indian tribes concurrent jurisdiction over
state court child custody proceedings that involve Indian children living off of
a reservation. (25 U.S.C. § 1911(b)-(c); Mississippi [Band of Choctaw
Indians] v. Holyfield (1989) 490 U.S. 30, 36 [(Choctaw Indians)].) Congress
enacted ICWA to further the federal policy ‘ “that, where possible, an Indian
child should remain in the Indian community[.]” ’ ([Choctaw Indians, at
p. 37.])” (In re W.B. (2012) 55 Cal.4th 30, 48, fn. omitted.) Thus, in any
“proceeding for the foster care placement of, or termination of parental rights
to, an Indian child,” any parent or Indian custodian and the Indian child’s
tribe have the right to intervene (25 U.S.C. § 1911, subd. (c)), and may
petition the court to invalidate any foster care placement of an Indian child
made in violation of the ICWA (25 U.S.C. § 1914; see also § 224, subd. (e)).
      The juvenile court and county child welfare department “have an
affirmative and continuing duty to inquire whether a child,” who is the
subject of a juvenile dependency petition, “is or may be an Indian child.”
(§ 224.2, subd. (a); see In re Isaiah W. (2016) 1 Cal.5th 1, 9; Cal. Rules of
Court, rule 5.481(a).) “This continuing duty can be divided into three phases:




                                        28
the initial duty to inquire, the duty of further inquiry, and the duty to provide
formal ICWA notice.” (In re D.F. (2020) 55 Cal.App.5th 558, 566.)
      “The duty to inquire whether a child is an Indian child begins with ‘the
initial contact,’ i.e., when the referring party reports child abuse or neglect
that jumpstarts [the Agency’s] investigation. (§ 224.2, subd. (a).) [The
Agency’s] initial duty to inquire includes asking the child, parents, legal
guardian, extended family members, and others who have an interest in the
child whether the child is, or may be, an Indian child. (Id., subd. (b).)
Similarly, the juvenile court must inquire at each parent’s first appearance
whether he or she ‘knows or has reason to know that the child is an Indian
child.’ (Id., subd. (c).) The juvenile court must also require each parent to
complete Judicial Council form ICWA-020, Parental Notification of Indian
Status. (Cal. Rules of Court, rule 5.481(a)(2)(C).) The parties are instructed
to inform the court ‘if they subsequently receive information that provides
reason to know the child is an Indian child.’ (25 C.F.R. § 23.107(a) (2020);
§ 224.2, subd. (c).)” (In re D.F., supra, 55 Cal.App.5th at p. 566, fn. omitted.)
      Relevant here, if the juvenile court or social worker “has reason to

believe[8] that an Indian child is involved in a proceeding, but does not have

sufficient information to determine that there is reason to know[9] that the


8      “There is reason to believe a child involved in a proceeding is an Indian
child whenever the court, social worker, or probation officer has information
suggesting that either the parent of the child or the child is a member or may
be eligible for membership in an Indian tribe. Information suggesting
membership or eligibility for membership includes, but is not limited to,
information that indicates, but does not establish, the existence of one or
more of the grounds for reason to know enumerated” in section 224.2,
subdivision (d)(1)-(6). (§ 224.2, subd. (e)(1).)

9     “There is reason to know a child involved in a proceeding is an Indian
child under any of the following circumstances: [¶] (1) A person having an
                                        29
child is an Indian child, the court [or] social worker . . . shall make further
inquiry regarding the possible Indian status of the child, and shall make that
inquiry as soon as practicable.” (§ 224.2, subd. (e), italics added.) When
there is reason to believe the child is an Indian child, the further inquiry
mandated by section 224.2, subdivision (e), “includes, but is not limited to”:
(1) interviewing the parents, Indian custodian, and extended family

members10, to gather biographical information regarding the child; (2)
contacting the Bureau of Indian Affairs and the State Department of Social
Services for assistance in identifying tribes in which the child may be a
member or eligible for membership; and (3) contacting the tribe and any
other person who may reasonably be expected to have information regarding
the child’s membership, citizenship status, or eligibility for membership.
(§ 224.2, subd. (e)(2)(A)-(C).)
C.    Analysis
      Here, the Agency agreed there was reason to believe A.G. may be an
Indian child, based on Mother’s claim she had Native American ancestry,


interest in the child, including the child, an officer of the court, a tribe, an
Indian organization, a public or private agency, or a member of the child’s
extended family informs the court that the child is an Indian child. [¶] (2) The
residence or domicile of the child, the child’s parents, or Indian custodian is
on a reservation or in an Alaska Native village. [¶] (3) Any participant in the
proceeding, officer of the court, Indian tribe, Indian organization, or agency
informs the court that it has discovered information indicating that the child
is an Indian child. [¶] (4) The child who is the subject of the proceeding gives
the court reason to know that the child is an Indian child. [¶] (5) The court is
informed that the child is or has been a ward of a tribal court. [¶] (6) The
court is informed that either parent or the child possess an identification card
indicating membership or citizenship in an Indian tribe.” (§ 224.2, subd. (d).)

10   “[E]xtended family members” are defined to include a child’s
grandparents, aunt, and uncle. (§ 224.2, subd. (b); 25 U.S.C. § 1903(2).)

                                        30
possibly from the Shoshone tribe. That fact triggered the Agency’s
mandatory duty to make further inquiry regarding A.G.’s possible Indian
status (§ 224.2, subd. (e)), which further inquiry includes interviewing
“extended family members” and contacting the Bureau of Indian Affairs and
the State Department of Social Services for assistance in identifying tribes in
which the child may be a member or eligible for membership (§ 224.2, subd.
(e)(2)(A)-(C)).
      At the July 30, 2019 jurisdiction and disposition hearing, the Agency
acknowledged its duty to further investigate Mother’s claim of Native
American ancestry, including following up with “any other relatives that are
available for inquiry,” and stated that it intended to conduct further
investigation. However, from our review of the record, it appears the Agency
did not take any further action between July 30, 2019 and September 3, 2019,
when it declared there was “no evidence that the mother is a member of [the
Shoshone] tribe” and asked the juvenile court to find there was no reason to
know A.G. was an Indian child.
      Although the Agency had contact with several relatives during the
proceedings, there is no indication the Agency inquired with these relatives
about A.G.’s possible Indian ancestry. For example, the Agency spoke with
adoptive maternal grandfather on several occasions in July 2019, August
2020, and December 2020. Adoptive maternal grandfather informed the
Agency that he and his wife adopted Mother when she was 18 months old
after her biological parents died and her biological grandmother was unable
to care for her. The Agency was also in regular contact with paternal uncle
and paternal aunt with whom A.G. had been placed since July 5, 2019, but
neither were asked about A.G.’s possible Indian ancestry. Moreover,
although the Agency had the full names of Mother’s biological parents and


                                      31
biological grandmother, it never made any attempts to contact the Bureau of
Indian Affairs to determine whether any of these maternal relatives were
registered or members in any of the 12 federally recognized Shoshone tribes.
      Because we conclude the Agency did not comply with its obligations
under ICWA, we conclude the juvenile court’s ICWA finding is not supported
by substantial evidence and reverse on this additional ground. On remand,
the Agency shall conduct further inquiry as mandated by section 224.2,
subdivision (e).
                                DISPOSITION
      The order of the juvenile court is reversed and remanded for further
proceedings consistent with this opinion. The remittitur shall issue on or
after 60 days after the filing date of this opinion unless the parties stipulate
in writing to the earlier issuance of the remittitur. (Cal. Rules of Court,
rules 8.264(b)(1), 8.272(a), (c)(1).) At the new section 366.26 hearing, the
parties may consider any circumstances that have arisen since the juvenile
court’s September 2021 order.

                                                                           DO, J.

WE CONCUR:



HUFFMAN, Acting P. J.



HALLER, J.




                                       32